EXHIBIT 10.37

INCREASE JOINDER TO THE CREDIT AGREEMENT

INCREASE JOINDER to the SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”), dated as of June 29, 2012, by and among JACOBS ENTERTAINMENT, INC.
(the “Borrower”), the Guarantors (as defined in the Credit Agreement referred to
below), Wells Fargo Bank, N.A. (the “Additional Term Lender”) and CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, as Administrative Agent (the “Administrative Agent”)
under the Credit Agreement (as defined below).

PRELIMINARY STATEMENTS:

(1) The Borrower is a party to the Second Amended and Restated Credit Agreement,
dated as of February 23, 2012 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Lenders from
time to time party thereto, the Administrative Agent and Wells Fargo Bank,
National Association, as Swingline Lender. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned thereto in the Credit
Agreement.

(2) The Borrower has requested Incremental Term Loan Commitments from the
Additional Term Lender in an aggregate principal amount equal to $5,000,000
pursuant to Section 2.19 of the Credit Agreement.

(3) Pursuant to Section 2.19 of the Credit Agreement, the Borrower, the
Additional Term Lender and the Administrative Agent may enter into an Increase
Joinder without the consent of any other Lenders to effect the provisions of
Section 2.19 of the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Incremental Term Loan Commitment. Pursuant to Section 2.19 of the
Credit Agreement and effective as of the Effective Date (as defined below):

(a) The Additional Term Lender, as a Lender under the Credit Agreement, agrees
that the aggregate principal amount of the Incremental Term Loan Commitment
shall be $5,000,000; and

(b) The Credit Agreement is hereby amended as follows:

(i) As of the Effective Date, the aggregate principal amount of the Tranche B-2
Loans shall be increased by $5,000,000 and the Incremental Term Loans shall have
the same terms as the Tranche B-2 Loans; and

(ii) As of the Effective Date, the “Tranche B-2 Loan” column included in
Schedule 1.01(e) of the Credit Agreement is hereby amended and restated in its
entirety as set forth on Schedule 1.01(e) to this Agreement.



--------------------------------------------------------------------------------

SECTION 2. Conditions to Effectiveness.

This Agreement shall become effective as of the date (the “Effective Date”) on
which the following conditions have been satisfied or waived:

(a) The Administrative Agent shall have received counterparts of this Agreement
executed by the Borrower and the Additional Term Lender.

(b) The Administrative Agent shall have received a certificate of each Loan
Party signed by a Responsible Officer of such Loan Party certifying and
attaching a copy of the resolutions of the board of directors or similar
governing body of the Borrower and each Loan Party approving the increase of the
Tranche B-2 Loans hereunder.

(c) As of the Effective Date, the representations and warranties made by the
Borrower in Article III of the Credit Agreement or by any other Loan Party in
any other Loan Document are true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the Effective Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) as of such earlier date.

(d) At the time of and immediately after giving effect to this Agreement and the
Incremental Term Loans made on the Effective Date, no Default shall have
occurred and be continuing.

(e) The Administrative Agent shall have received the following:

(i) a certificate of the Borrower signed by a Responsible Officer of the
Borrower certifying that:

(A) the representations and warranties made by the Borrower in Article III of
the Credit Agreement or by any other Loan Party in any other Loan Document are
true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) on and as of the Effective Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) as of such earlier date;

 

2



--------------------------------------------------------------------------------

(B) at the time of and immediately after giving effect to this Agreement and the
Incremental Term Loans made on the Effective Date, no Default shall have
occurred and be continuing; and

(C) after giving pro forma effect to the Incremental Term Loans made on the
Effective Date, the Borrower is in compliance on a pro forma basis with each of
the covenants contained in Section 6.10 of the Credit Agreement recomputed as of
the last day of the most-recently ended fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) of
the Credit Agreement, together with reasonably detailed calculations
demonstrating compliance with this clause (C).

(ii) A favorable written opinion (addressed to the Administrative Agent and the
Additional Term Lender and dated the Effective Date) of each of (i) Baker &
Hostetler LLP, special counsel for the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, and
(ii) Colorado, Louisiana, Nevada, Ohio and Virginia counsel, in each case in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel and in each case covering such other matters relating to the Loan
Parties, this Agreement or the other Loan Documents as the Administrative Agent
shall reasonably request. The Borrower hereby requests such counsel to deliver
such opinions.

(iii) As of the Effective Date, the Borrower and the Guarantors shall be in
compliance with the requirements of Sections 5.11, 5.12 and 5.13 of the Credit
Agreement, and in connection therewith, the Administrative Agent shall have
received any related documentation that the Administrative Agent or its counsel
reasonably requests in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(iv) a completed “Life-of-Loan” Federal Emergency Management Agency standard
flood hazard determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and each Loan Party relating thereto).

(v) a copy of, or a certificate as to coverage under, and a declaration page
relating to, the insurance policies required by Section 5.04(d) of the Credit
Agreement (including, without limitation, flood insurance policies) and the
applicable provisions of the Security Documents, each of which (i) shall be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable), (ii) shall name the
Collateral Agent, on behalf of the Secured Parties, as additional insured,
(iii) in the case of flood insurance, shall (a) identify the addresses of each
property located in a special flood hazard area, (b) indicate the applicable
flood zone designation, the flood insurance coverage and the deductible relating
thereto and (c) provide that the insurer will give the Collateral Agent 45 days
written notice of cancellation or non-renewal and (iv) shall be otherwise in
form and substance satisfactory to the Collateral Agent.

 

3



--------------------------------------------------------------------------------

(vi) an irrevocable duly completed Borrowing Request executed by the Borrower.

(f) The Borrower shall have paid all fees and expenses of the Administrative
Agent (including all reasonable and documented fees and expenses of counsel to
the Administrative Agent) in connection with this Agreement in accordance with
Section 10.03 of the Credit Agreement.

(g) No order, judgment or decree of any Governmental Authority shall purport to
restrain any Lender from making any Loans to be made by it. No injunction or
other restraining order shall have been issued or shall be pending or noticed
with respect to any action, suit or proceeding seeking to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated by the Credit Agreement or this
Agreement or the making of Loans under the Credit Agreement.

(h) The representations and warranties of the Borrowers and Guarantors contained
in Section 3 of this Amendment shall each be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the Effective Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date.

(i) The Additional Term Lender shall have received a fee of $31,250.

(j) The Borrower’s acquisition of all of the membership interests of Cash Magic
Amite, LLC, a Louisiana limited liability company (the “Amite Acquisition”)
shall have been consummated or shall be consummated simultaneously on the
Effective Date at a purchase price of $5,872,065 and substantially
simultaneously with the closing of the Amite Acquisition, the Administrative
Agent shall have received evidence satisfactory to the Collateral Agent that the
assets acquired as part of Amite Acquisition by the Borrower will be free and
clear of all Liens other than Permitted Liens.

SECTION 3. Representations and Warranties. The Borrower and each of the
Guarantors represents and warrants to the Administrative Agent and the
Additional Term Lender that:

(a) This Agreement is within each Loan Party’s power and has been duly
authorized, executed and delivered by all necessary action on the part of such
Loan Party. This Agreement to which each Loan Party is to be a party, when
executed and delivered by such Loan Party, will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

4



--------------------------------------------------------------------------------

(b) This Agreement (a) does not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority (including
Gaming Authorities), except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created by the
Loan Documents and (iii) consents, approvals, registrations, filings, permits or
actions the failure to obtain or perform which could not reasonably be expected
to result in a Material Adverse Effect, (b) will not violate the Organizational
Documents of Borrower or any of its Restricted Subsidiaries, (c) will not
violate any Requirement of Law, (d) will not violate or result in a default or
require any consent or approval under any indenture, agreement or other
instrument binding upon Borrower or any of its Restricted Subsidiaries or its
property, or give rise to a right thereunder to require any payment to be made
by Borrower or any of its Restricted Subsidiaries, except for violations,
defaults or the creation of such rights that could not reasonably be expected to
result in a Material Adverse Effect, and (e) will not result in the creation or
imposition of any Lien on any property of any Loan Party, except Liens created
by the Loan Documents and Permitted Liens.

SECTION 4. Consent and Affirmation of the Loan Parties.

Each Loan Party hereby consents to the amendments and modifications to the
Credit Agreement effected hereby, and confirms and agrees that, notwithstanding
the effectiveness of this Agreement, each Loan Document to which such Loan Party
is a party is, and the obligations of such Loan Party contained in the Credit
Agreement, as amended and modified hereby, or in any other Loan Documents to
which it is a party are, and shall continue to be, in full force and effect and
are hereby ratified and confirmed in all respects, in each case as amended and
modified by this Agreement and hereby affirms and confirms its guarantees,
grants and other commitments under the Security Documents with respect to the
Obligations as the Obligations are modified pursuant to this Agreement.

SECTION 5. Post-Closing Covenant.

With respect to each Mortgaged Property, within thirty (30) Business Days,
unless waived or extended in the Administrative Agent’s sole discretion, the
Collateral Agent shall have received the following:

(i) a date down endorsement to each existing Title Policy, which shall be in
form and substance reasonably satisfactory to the Collateral Agent and
reasonably assures the Collateral Agent as of the date of such endorsement that
the Mortgaged Property subject to the lien of such Mortgage is free and clear of
all defects and encumbrances except those Liens permitted under such Mortgage;
and

(ii) such affidavits, certificates, information and instruments of
indemnification as shall be required to induce the Title Company to issue the
endorsement to the Title Policy contemplated in this Section 5 and evidence of
payment of all applicable title insurance premiums, search and examination
charges, mortgage recording taxes and related charges required for the issuance
of the endorsement to the Title Policy contemplated in this Section 5.

 

5



--------------------------------------------------------------------------------

SECTION 6. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the effectiveness of this Agreement, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended and modified by this
Agreement.

(b) The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended and modified by this Agreement are and shall continue to be
in full force and effect and are hereby in all respects ratified and confirmed.
Without limiting the generality of the foregoing, the Security Documents and all
of the Collateral described therein do and shall continue to secure the payment
of all Obligations of the Loan Parties under the Loan Documents.

(c) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, any Issuing Bank, any Swingline Lender, any Collateral
Agent or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

(d) The Loan Parties agree that this Agreement shall be a Loan Document for all
purposes of the Credit Agreement (as specifically amended by this Agreement) and
the other Loan Documents.

SECTION 7. Expenses.

The Borrower agrees that all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Agreement and the other instruments and documents to be delivered hereunder or
in connection herewith (including, without limitation, the reasonable and
documented fees, charges and disbursements of one counsel for the Administrative
Agent) are expenses that the Borrower is required to pay or reimburse pursuant
to Section 10.03 of the Credit Agreement.

SECTION 8. Execution in Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Agreement by telecopier or electronic transmission (e.g., .pdf or
.tif file) shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 9. Miscellaneous.

Section and subsection headings appearing herein are included solely for
convenience of reference and are not intended to affect the interpretation of
any provision of this Agreement. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

SECTION 10. Applicable Law, Waiver of Jury Trial.

(i) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(ii) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 10.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

JACOBS ENTERTAINMENT, INC.

 

BLACK HAWK GAMING & DEVELOPMENT COMPANY, INC.

 

BLACK HAWK/JACOBS ENTERTAINMENT, LLC

 

BLACK HAWK GAMING & DEVELOPMENT COMPANY, INC., Manager

 

GILPIN HOTEL VENTURE

 

BLACK HAWK GAMING & DEVELOPMENT COMPANY, INC., Partner and Manager

By:   /s/ Stephen R. Roark  

Stephen R. Roark

President

GOLD DUST WEST CASINO, INC. By:   /s/ Stephen R. Roark  

Stephen R. Roark

Secretary and Treasurer



--------------------------------------------------------------------------------

GILPIN HOTEL VENTURE

 

GILPIN VENTURES, INC., Partner

 

GILPIN VENTURES, INC.

By:   /s/ Stan Politano  

Stan Politano

Secretary and Treasurer



--------------------------------------------------------------------------------

CASH MAGIC WINNER’S CHOICE, LLC

CASH MAGIC THIBODAUX, LLC

By:   /s/ Stan W. Guidroz  

Stan W. Guidroz

President and Treasurer

CASH MAGIC HOUMA, LLC

JALOU – CASH’S L.L.C.

CASH MAGIC LUCKY MAGNOLIA, LLC

CASH MAGIC BAYOU VISTA, LLC

CASH MAGIC RACELAND, LLC

JRJ PROPERTIES, LLC

CASH MAGIC BREAUX BRIDGE, LLC

CASH MAGIC EUNICE, LLC

CASH MAGIC WESTBANK, LLC

CASH MAGIC LAKE CHARLES, LLC

CASH MAGIC LAROSE, LLC

CASH MAGIC BROUSSARD SOUTH, LLC

CASH MAGIC BROUSSARD NORTH, LLC

CASH MAGIC VINTON, LLC

CASH MAGIC TEXAS PELICAN, LLC

JALOU OF VINTON-BINGO, LLC

CASH MAGIC ST. HELENA, LLC

CASH MAGIC SILVER FOX, LLC

CASH MAGIC SHREVEPORT, LLC

CASH MAGIC SPRINGHILL, LLC

CASH MAGIC VIVIAN, LLC

CASH MAGIC FOREST GOLD, LLC

By:   /s/ Stan W. Guidroz  

Stan W. Guidroz

President

JEI DISTRIBUTING, LLC By:   /s/ Stan W. Guidroz  

Stan W. Guidroz

President, Executive Vice President, Secretary and Treasurer



--------------------------------------------------------------------------------

JACOBS PIÑON PLAZA ENTERTAINMENT, INC.

 

JACOBS ELKO ENTERTAINMENT, INC.

By:   /s/ Jeffrey P. Jacobs  

Jeffrey P. Jacobs

CEO, President, Secretary and Treasurer



--------------------------------------------------------------------------------

COLONIAL HOLDINGS, INC.

 

COLONIAL DOWNS, L.P.

 

STANSLEY RACING CORP., General Partner

 

STANSLEY RACING CORP.

 

COLONIAL DOWNS, LLC

 

COLONIAL HOLDINGS, INC., Sole Manager

By:   /s/ Ian M. Stewart  

Ian M. Stewart

President and CFO

VIRGINIA CONCESSIONS, L.L.C. By:   /s/ Ian M. Stewart  

Ian M. Stewart

Vice President

MARYLAND-VIRGNIA RACING CIRCUIT, INC. By:   /s/ Ian M. Stewart  

Ian M. Stewart

President, Secretary and Treasurer



--------------------------------------------------------------------------------

JACOBS NAUTICA DEVELOPMENT, INC.

By:   /s/ Stan Politano  

Stan Politano

Vice President, Treasurer and Corporate Secretary

JACOBS SUGAR WAREHOUSE, INC. By:   /s/ Stan Politano  

Stan Politano

Vice President, Treasurer and Secretary



--------------------------------------------------------------------------------

DIAMONDHEAD REAL ESTATE, LLC By:   /s/ Lew Humphrey  

Lew Humphrey

Sole Manager



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent By:   /s/ John
D. Toronto Name:  

John D. Toronto

Title:   Managing Director By:   /s/ Vipul Dhadda Name:   Vipul Dhadda Title:  
Associate



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

As Additional Term Lender

By:   /s/ Stephen G. Buntin Name:   Stephen G. Buntin Title:   Senior Vice
President